Citation Nr: 1750374	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO. 12-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1976 to June 1976 and received an honorable discharge from this ACDUTRA. The Veteran later served with the United States Army from August 1976 to July 1977 and was discharged under other than honorable conditions. Pursuant to a July 1978 Administrative Decision, the Veteran's latter service, from August 1976 to July 1977, is considered to have been under dishonorable conditions for VA purposes and is a bar to VA benefits.

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for PTSD.

The Veteran timely appealed and requested a videoconference hearing before the Board. The Veteran failed to appear for the scheduled hearing, however, and his hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d) (2016). 

In November 2014, the case initially came before the Board, and the Board remanded the issue of PTSD for additional development. Specifically, VA outpatient treatment records noted the Veteran receives SSDI in part for
depression, so the RO was ordered to obtain from the Social Security Administration any records pertinent to the Veteran's claim for Social Security disability benefits for his acquired mental disorder, as well as the medical records relied upon concerning that claim. Said development was completed and the appeal was returned to the Board.

In July 2016, the Board again remanded the issue of PTSD for additional development, to include a VA examination to determine the nature and etiology of any current psychiatric disability. Said development was completed and the appeal was returned to the Board.
 
In November 2016, the Veteran made an allegation of military sexual assault (MST). Subsequently, in April 2017, the Board again remanded for additional development. In light of the Veteran's claim of MST, the Board ordered, among other things, that the VA notify the Veteran of the types of evidence that can be submitted to support a claim of service connection for an acquired psychiatric disability, to include PTSD, based on sexual abuse; that the RO obtain the Veteran's complete service personnel record; and, that the Veteran be scheduled for another VA examination to determine whether it is as least as likely as not that he was subjected to sexual abuse/assault while in active service, and if so, whether it is as least as likely or not that he has an acquired psychiatric disability, including PTSD, that is related to a valid stressor. The development has been completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Any psychiatric disorder the Veteran currently experiences is not related to military service or an event of service origin.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met. 38 U.S.C.A. § 1110, 1112, 1113 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. In this respect, through September 2009 and April 2017 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim. Thereafter, the Veteran was afforded the opportunity to respond. Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. The Board also finds that the September 2009 and April 2017 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned September 2009 and April 2017 notice letters. Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the September 2009 and April 2017 letters. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein. To that end, the Veteran's service treatment records, as well as post-service treatment records from VA treatment providers, have been obtained and associated with the Veteran's claims file. It must also be noted that the instant appeal was previously remanded for further development, to include providing the Veteran with an examination and to obtain any outstanding treatment records regarding the Veteran's claim. The Veteran underwent VA examination concerning this claim in September 2016 and August 2017, reports of which are of record. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the August 2017 VA examination obtained in this case is adequate, as it is predicated on full psychiatric examination as well as consideration of the Veteran's medical records and reported history. The examination considered the pertinent evidence of record, to include statements given by the Veteran, and provides explanations for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). Additionally, the Veteran has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran has contended that he has PTSD as a result of being sexually abused during his military service. In a November 2016 hand-written letter to the VA, the Veteran states that during his service in Berlin, Germany, two soldiers sexually abused him by wrestling him to the ground in the shower, with both forcing him to have sex with them. He states the soldiers told him if he told anybody that his life would end over there. The Veteran further states he tried to tell his Commander, but his response was "you are a man, not with your mother now." The Veteran claims that his in-service experience led to his current psychiatric difficulties. No specific date for the sexual abuse was provided.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition such as a psychosis during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107 (b).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains. Patton v. West, 12 Vet. App. 272, 281 (1999). As noted under Part III.ii.1.D.17 of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking. Id. Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. YR v. West, 11 Vet. App. 393, 399 (1998). The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought. Id.  

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

As aforementioned, in light of the Veteran's recent claim of MST, the Board ordered, among other things, that he be scheduled for another VA examination to determine whether it is as least as likely as not that the Veteran was subjected to sexual abuse/assault while in active service, and if so, whether it is as least as likely or not that the Veteran has an acquired psychiatric disability, including PTSD, that is related to a valid stressor. 

The Veteran underwent a VA psychiatric examination in August 2017. Upon examination, the Veteran was found not to meet the criteria for establishing a diagnosis of PTSD, and instead, was diagnosed with "other specified trauma and stressor related disorder." The examiner opined that the diagnosed condition, other specified trauma and stressor related disorder, was less likely than not incurred in or caused by the claimed in-service event. As rationale, the examiner stated there is no evidence of change in behavior or service changes that would be consistent with sexual trauma. Morevoer, after reviewing the Veteran's VA file, and upon an in-person examination, the examiner made specific comments on the evidence in the Veteran's case file, to include acknowledgement of a February 2008 diagnosis of major depressive disorder and psychotic disorder. The examiner noted, however, that the Veteran had reported"atypical symptomology" including visual and auditory hallucinations since the age of 20.  Despite these reports, the examiner noted that the Veteran's Dallas VA mental health records were negative for any reported hallucinations prior to July 2009, when he first reported to treatment providers that he had been "seeing shadows in the dark only at night, since childhood." Regardless, the examiner noted, the Veteran was able to follow all conversations to logical conclusions, with no evidence of any formal thought disorder or delusions. 

The examiner also noted that the Veteran's responses on a screening test designed to assess when individuals are "feigning psychiatric illness ... were suggestive of a response style of individuals who are feigning psychopathology." The examiner also noted that the Veteran was given a second response bias test specifically geared to PTSD "to assess the credibility of his self-report ... The Veteran's score on this test was significantly above the established cutoff, indicating that his performance was not consistent with persons diagnosed with PTSD but was consistent with the test performances of disability claimants simulating symptoms of PTSD." The examiner concluded that "there is reason to suspect symptom exaggeration and a response style indicative of attempts to portray himself as worse off than he actually may be (with regard to PTSD symptoms)."

The Veteran had also undergone a VA psychiatric examination in September 2016, prior to his MST claim. Upon examination, the Veteran was found not to meet the criteria for establishing a diagnosis of PTSD, and he was diagnosed with "other specified depressive disorder." The examiner opined that the Veteran's diagnosis of Other Specified Depressive Disorder is less likely as not incurred in or caused by service, as the Veteran's symptoms of depression appear related to post-military life stressors.

A review of the Veteran's military personnel records reflect he was discharged from the military after he went absent without leave from March 22, 1977 to June 24, 1977, for a total of 94 days of unauthorized absence. No reason was provided for this period of absence. As such, it is difficult, with nothing more, for the Board to attribute this period of absence to be the result of the Veteran's claimed MST, especially when the Veteran has not provided a date for the claimed sexual abuse. However, even assuming that this is the period of time when the claimed MST occurred, pursuant to a July 1978 Administrative Decision, the Veteran's service from August 1976 to July 1977 is considered to have been under dishonorable conditions for VA purposes and is a bar to VA benefits.

Upon review of the record, the Board finds, first, that the VA examinations and medical records in this case make clear that the Veteran does not have a clinical diagnosis of PTSD. Thus, service connection for PTSD cannot be granted. In the absence of proof of current PTSD, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of current PTSD, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board turns next to the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that although a claim identified only a single diagnosed disorder, it must be considered a claim for any disability that may reasonably be encompassed by the claim). Upon review of the evidence, the Board finds that service connection for a psychiatric disorder other than PTSD is not warranted. 

Because the question of whether a disability such as depressive disorder is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's August 2017 opinion in making its determination. The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency. The VA examiner's opinion specifically addressed causation, clearly indicating that the Veteran's current psychiatric disorder is unrelated to his military service. The examiner offered a clear and well-reasoned rationale for this opinion, as discussed above, relying on the examination report and her medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current psychiatric disorder was doubtful. For these reasons, the Board concludes that the VA examiner's opinions are of significant weight in deciding this appeal. Importantly, there is no probative medical evidence to contradict the VA examiner's findings.

Consideration has also been given to the Veteran's personal assertion that he has a psychiatric disorder, to include PTSD, as a result of service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Acquired psychiatric disorders are not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Thus, the Veteran's contentions as to the diagnosis or etiology of his claimed psychiatric disorder have little probative value, and are outweighed by the findings of the August 2017 VA examiner's opinions.

In conclusion, the Board finds that service connection for a psychiatric disorder is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.


ORDER

Service connection for an acquired psychiatric disability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


